





AMENDMENT TO FRANCHISE AGREEMENT




PIZZA HUT, INC. ("PHI") and NPC INTERNATIONAL, INC. ("Operator") enter into this
Amendment to Franchise Agreement (this "Amendment"), which shall be effective on
the date executed by PHI (the "Effective Date").


WHEREAS, PHI and Operator are parties to one or more Pizza Hut, Inc. Franchise
Agreements (each a "Pizza Hut Franchise Agreement") each of which, as
applicable, is denominated a "2003 Territory Franchise Agreement" and grants to
Operator the right to develop, open and operate Pizza Hut System Restaurants
within a specifically described "Territory" (a "2003 Territory Franchise
Agreement"); or, in the alternative, is denominated a "2003 Location Franchise
Agreement" and grants to Operator the right to operate one or more Pizza Hut
System Restaurants at one or more specified Locations (a "2003 Location
Franchise Agreement"); or, in the alternative, is another form of Franchise
Agreement ("Going Forward Franchise Agreement") which grants to Operator the
right to operate one or more Pizza Hut System Restaurants at one or more
specified Locations;


WHEREAS, the Pizza Hut Franchise Agreement provides that PHI may require that
Operator undertake upgrades, remodels and other asset actions on each of its
System Restaurants in accordance with PHI's standards throughout the Term of the
Pizza Hut Franchise Agreement, subject to specified time and cost limitations,
all as more fully set forth in the Pizza Hut Franchise Agreement;


WHEREAS, PHI has developed an asset plan (the "2016 Asset Partner Plan") that
provides substantial benefits to Operator with respect to the timing and scope
of required asset upgrades;


WHEREAS, PHI agrees to make the 2016 Asset Partner Plan available to Operator in
exchange for Operator's commitment to timely complete specified asset upgrades
on an agreed schedule and subject to Operator's continued qualification
compliance, as set forth below;


WHEREAS, Operator desires to participate in the 2016 Asset Partner Plan; and


WHEREAS, PHI is willing to allow Operator's participation in the 2016 Asset
Partner Plan, subject to Operator's agreement to comply with all of the terms
and conditions specified herein.


NOW, THEREFORE, for good and valuable consideration, including the mutual
promises and agreements contained in this Amendment, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to amend the Pizza Hut
Franchise Agreement as follows:


1.
Definitions. For purposes of this Amendment and notwithstanding anything to the
contrary contained within the Pizza Hut Franchise Agreement, the following terms
have the following meanings:



(a) Minor Remodel. A "Minor Remodel" is a minor renovation of an existing System
Restaurant completed in accordance with PHI's then-current published
specifications.


(b) Major Remodel. A "Major Remodel" is a substantial renovation of an existing
System
Restaurant completed in accordance with PHI's then current published
specifications.
(c) Rebuild. A "Rebuild" is a complete rebuilding of an existing System
Restaurant at the same location completed in accordance with PHI's then current
published specifications.







--------------------------------------------------------------------------------




(d) Relocation. A "Relocation" is a relocation of an existing System Restaurant
to a new location, but serving the same trade area, completed in accordance with
PHI's then current published specifications.


(e) New Build. A "New Build" is a newly built System Restaurant completed in
accordance with PHI's then current published specifications.


2.
Asset Upgrade Costs. The following costs are estimated and are based on 1.0
market index for achieving the specifications of a particular asset action, as
set out below, and do not include deferred maintenance such as replacing
electrical, plumbing, or HVAC systems, replacing/rebuilding parking lots,
meeting local codes, or other major defects considered overdue maintenance
("Scope of Work Costs"). Costs will vary based on location, size of asset, and
condition of asset.



Series 30/35
Minor remodel
Level 1, Major Remodel Level 2, Major Remodel Level 3, Major Remodel


$75,000-$100,000
$150,000-$175,000
$225,000-$275,000
$350,000-$400,000


Series 39 and Other Post-1980 Assets
Minor remodel                 $75,000-$100,000
Level I. Major Remodel                $150,000-$175,000
Level 2, Major Remodel                $225,000-$250,000
Level 3, Major Remodel                $325,000-$375,000


Main Path/R2K2/Free Standing Delco
Minor Remodel                $75,000-$100,000
Major Remodel                $150,000-$250,000


In-Line or End Cap Delco/RBD Minor Remodel
Major Remodel


$25,000-$75,000
$50,000-$150,000


PHI agrees that it will not modify the specifications for a Minor or Major
Remodel in a manner that materially increases the cost of completing such an
asset action (as adjusted to reflect changes in the Construction Cost Index, as
published in the "Engineering News-Record").


PHI, in cooperation with the I.P.H.F.H.A., Inc. Asset Committee (the "Asset
Committee"), will employ commercially reasonable validation methodologies, at
PHI's cost, to confirm the estimated Scope of Work Costs ranges set forth above
("Validation"). PHI will complete the Validation as to each type of asset action
within thirty (30) days of the date on which twenty­ five (25) of each of the
subject asset actions have been completed within the System. The Validation
relies on Operator's submitting asset action cost data to PHI on a timely basis.
If the Validation (using normalized costs as described, above, for the market
index and scope of work data) demonstrates that in the majority of the asset
actions performed for a particular asset action, the Scope of Work Costs exceeds
the ranges set forth above, PHI will modify, within ninety (90) days, the
specifications for that type





--------------------------------------------------------------------------------




of asset action sufficiently to bring the actual, average Scope of Work Costs
within the ranges set forth above. In connection with a Validation, PHI may also
request, and the Aeet Committee will reasonably consider, that the computation
of average costs takes into account future, ongoing equipment savings negotiated
by the RSCS.


3.
Secondary Upgrade Schedule. Notwithstanding Section H of Schedule B of the 2003
Territory Franchise Agreement, Section H of Appendix I of the 2003 Location
Franchise Agreement and Section 6.3 of the Going Forward Franchise Agreement,
PHI and Operator agree that Operator will complete the specific asset actions on
its System Restaurants in accordance with Exhibit A attached hereto (the
"Secondary Upgrade Schedule"). Operator understands and agrees that this
Amendment does not authorize Operator to close any System Restaurant, and that
the parties' rights and obligations regarding closure of System Restaurants
shall be governed by the applicable Pizza Hut Franchise Agreement.



4.
Recurring Upgrade Obligation. The Secondary Upgrade Schedule specifies the type
and timing, subject to the provisions of Paragraph 6, of the next required asset
action for each of Operator's System Restaurants. After each such asset action
is completed under the Secondary Upgrade Schedule, and through the balance of
the Term of the Pizza Hut Franchise Agreement, Operator acknowledges and agrees
to perform subsequent asset actions on each of Operator's System Restaurants in
accordance with the following schedule ("Recurring Upgrade Schedule"):



(a) Following the Minor Remodel of a System Restaurant, Operator shall perform a
Major Remodel, a Relocation or a Rebuild on such System Restaurant within seven
(7) years following the Minor Remodel; and


(b) Following a Major Remodel, a Relocation, a Rebuild, or a New Build of a
System Restaurant, Operator shall perform a Minor Remodel on such System
Restaurant within ten (10) years following the Major Remodel, Relocation,
Rebuild or New Build.


For example, if a New Build is constructed during the Secondary Upgrade
Schedule, a Minor Remodel will be required ten (10) years from the open date.
The next asset action will be a Major Remodel, a Relocation or a Rebuild due
seventeen (17) years from the open date of the System Restaurant, followed by a
Minor Remodel twenty-seven (27) years from the open date of the System
Restaurant. Likewise, if a System Restaurant completes a Minor Remodel during
the Secondary Upgrade Schedule, a Major Remodel, a Relocation or a Rebuild will
be required seven (7) years from the date of the Minor Remodel. The next asset
action will be a Minor Remodel due ten (10) years from the date of the Major
Remodel, Relocation or Rebuild, followed by a Major Remodel, a Relocation or a
Rebuild due seven (7) years later.


5.
Checkpoint Dates. Subject to the remainder of this paragraph, Operator and PHI
agree that PHI shall determine Operator's compliance with the Secondary Upgrade
Schedule and the Recurring Upgrade Schedule on December 31 of each year (the
"Checkpoint Dates"). If, however, Operator completes at least 75% of the asset
actions required to be completed during calendar year 2016 by December 31, 2016,
Operator will be granted an additional ninety (90) days to complete the
remaining required asset actions for 2016. If 100% of the 2016 required asset
actions are not completed by March 31, 2017, Operator will be issued a written
notice of default and will have ninety (90) days to cure such default by
completing all asset actions required for 2016. Should Operator meet all asset
action requirements for 2016 and 2017 without triggering a default, as described
above, then PHI will thereafter determine Operator's compliance with the
Secondary Upgrade Schedule and the Recurring Upgrade Schedule every two (2)
years with the next Checkpoint Date being December 31, 2019.








--------------------------------------------------------------------------------




If Operator fails to complete the total number of asset actions that are
required to be completed by any Checkpoint Date, that non-compliance shall
constitute a default with respect to the unit or units as to which the required
asset actions were not timely completed. If PHI issues a notice of default for
such failure and Operator fails timely to cure, Pill may exercise a right to
terminate Operator's rights with respect to the unit or units in question and
any and all of its rights under the applicable Pizza Hut Franchise Agreement for
an uncured default with respect to such units, but, except as provided below,
such a default and failure to cure will not give PHI the right to terminate the
applicable Pizza Hut Franchise Agreement with respect to any of Operator's other
units.


If, however, Operator's total number of missed asset actions that Operator has
not timely cured on any particular Checkpoint Date exceeds 20% of its cumulative
required asset actions under the Secondary Upgrade Schedule through that
Checkpoint Date (rounded up to the nearest whole number), then Pill may exercise
a right to terminate Operator's Pizza Hut Franchise Agreement(s) covering the
units in question and any and all of its rights under the applicable Pizza Hut
Franchise Agreement(s). Example: "rounding up" means that if an Operator has
nine (9) required cumulative asset actions on a Checkpoint Date, the number of
missed asset actions for PHI to exercise these rights of default would be (20%)
x (9) = 1.8, which, rounded up to the nearest whole number, would yield two (2)
asset actions. Therefore, if Operator's total number of missed asset actions is
more than two (2), then PHI would have such rights of default. PHI shall have
the same rights as set out in this subparagraph, if, on any Checkpoint Date,
Operator's total number of missed asset actions that Operator has not timely
cured exceeds 10% of the total number of Operator's required asset actions under
the Secondary Upgrade Schedule (rounded up to the nearest whole number).
Example: "rounding up" means that if an Operator has eighty-five (85) total
required asset actions, the number of missed asset actions for PHI to exercise
these rights of default would be (10%) x (85) = 8.5which, rounded up to the
nearest whole number, would yield nine (9) asset actions. Therefore, if
Operator's total number of missed asset actions is more than nine (9), then Pill
would have such rights of default.


6.
Substitution. Notwithstanding language to the contrary, PHI agrees that if
Operator has complied with the Secondary Upgrade Schedule related to all "D"
assets, Operator may request approval from Pill to substitute certain "B" and
"C" assets on the Secondary Upgrade Schedule for other "B" and "C" assets
respectively, so long as the required number of "B" and "C" assets are completed
by the applicable checkpoint dates. Operator will communicate revisions to the
Secondary Upgrade Schedule to PHI biannually on January 15th and June 15th. Pill
will not unreasonably withhold approval of such revisions.



7.
Continued Participation. Operator understands and agrees that Operator's
continued participation in the 2016 Asset Partner Plan is conditioned on
Operator remaining (i) current on Monthly Service Fees owed to Pill and
advertising contributions owed to the International Pizza Hut Franchise Holders
Association (the "IPHFHA"), (ii) in compliance with PHI Brand Standards, and
(iii) a participant in System-approved national media shifts. Operator's failure
to remain in compliance with the foregoing criteria on an ongoing basis shall
constitute a default under this Amendment and if Operator fails to remedy such
default upon sixty (60) days written notice from Pill then, in PHI's discretion,
Operator's eligibility to participate in the 2016 Asset Partner Plan shall be
forfeited and this Amendment shall be rescinded and of no further effect. In
such event, Operator shall complete such asset upgrades within such times as PHI
shall designate under the terms of the Pizza Hut Franchise Agreement.



8.
Exceptions and Changes. PHI acknowledges that, unforeseen and excessive costs
may arise in connection with completing the asset action specified in Exhibit A
on a particular System Restaurant as a result of unusual permitting issues or
other unforeseen circumstances beyond






--------------------------------------------------------------------------------




Operator's control. If such a situation should arise, Operator may request an
exception to completing the required asset action by submitting a written
explanation of the facts that demonstrate that the costs were unforeseen and are
excessive. PHI will consider any such request on a case-by-case basis and will
approve or deny the request (or propose an alternative asset action), in its
discretion, within thirty (30) days after receipt of Operator's written request.
If Operator and PHI cannot reach a solution agreeable to both parties, the
dispute may be submitted to mediation as described in paragraph 9.


9.
Mediation. All disputes involving an imminent or issued Notice of Default
arising out of this Amendment may be submitted by Operator to mediation under
the National Franchise Mediation Program administered by CPR (or, if that
program is discontinued, any successor program or the nearest available
substitute). This paragraph 9 applies only to disputes that are specific to
Operator and not to issues that affect PHI’s franchisees generally. Operator's
obligations to perform upgrades, and PHI's rights, under this Amendment will not
be deferred during any such mediation. PHI and Operator will participate in the
mediation in good faith and consider the non-binding recommendations of the
mediator. In order to facilitate the timely and orderly administration of the
mediation process, PHI and IPHFHA shall cooperate in identifying a mediator who
shall sit by designation for such disputes. PHI and the Operator shall share
50/50 the responsibility for paying the mediator's fees. Notwithstanding the
foregoing, PHI shall not issue a Notice of Default or Termination with respect
solely to the dispute at issue in such mediation within the thirty (30) day
period commencing on the date of Operator's written notice to PHI requesting the
scheduling of the mediation; provided further, that such thirty (30) day period
shall commence no later than ten (10) days following the date upon which PHI has
issued a Notice of Default arising in whole or part out of such dispute.



10.
Amendment Controlling. Operator and PHI agree that this Amendment shall control
Operator's upgrade obligations on and after the date hereof through the end of
the Term of the Pizza Hut Franchise Agreement; that this Amendment shall
constitute an amendment to each of Operator's Pizza Hut Franchise Agreements and
shall control over any inconsistent provision thereof; and that, except as
modified by this Amendment, each of Operator's Pizza Hut Franchise Agreements is
confirmed in its entirety.









IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the
Effective Date.










SIGNATURES APPEAR ON FOLLOWING PAGE


PIZZA HUT, INC.
“PHI”


By: ______________________________


John J. Murphy, Vice President -Law




Date: _____________________________





--------------------------------------------------------------------------------












James K. Schwartz, by executing below, represents and warrants that he/she is
the authorized representative of the Operator under each of the Pizza Hut, Inc.
Franchise Agreements listed on the attached Exhibit B and has full authority to
execute this Amendment for and on behalf of the Operator under each such Pizza
Hut, Inc. Franchise Agreement.




NPC INTERNATIONAL, INC.
"Operator"




By: ______________________________    
James K. Schwartz


Date:______________________________





